EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Heckenberg (Reg. No. 60,081) on June 4, 2021.

The application has been amended as follows: 
	In the claims:

1. (Currently Amended) An information processing apparatus comprising:
a first controller that includes an interface in compliance with a SATA (Serial Advance Technology Attachment) standard, wherein the first controller includes at least one first processor and at least one first memory;	
a second controller provided between the first controller and a storage device and including an interface in compliance with the SATA standard, wherein the second controller includes at least one second processor and at least one second memory; 
a main controller that includes at least one third processor and at least one third memory; and 
a power control circuit that is controlled by the second controller and controls a provision of power 
wherein the at least one first processor, the at least one second processor, and the at least one third processor are configured to deploy programs stored in the least one the at least one second memory, and the at least one third memory, respectively, the programs causing the information processing apparatus to: 
2set to a first controller power saving state, a second controller power saving state, and a storage device power saving state, respectively, in association with a power state of the information processing apparatus 
transition the first controller to the first controller power saving state in accordance with the setting and in response to a transition request from the main controller, 
transition the second controller to the second controller power saving state in accordance with the setting and in response to the first controller power saving state to which the first controller has transitioned, and 
start a restoration processing of the first controller from the first controller power saving state in response to an interrupt from the main controller, start a restoration processing of the second controller in accordance with an interrupt from the first controller, obtain information regarding power control of the storage device from the second controller, and determine, based on the information regarding the power control of the storage device, whether or not to execute preprocessing that is accompanied by access to the storage device.  

2. (Currently Amended) The information processing apparatus according to claim 1, wherein the power state of the information processing apparatus 
wherein first controller power saving statesecond controller power saving statestorage device power 

3. (Currently Amended) The information processing apparatus according to claim 2, wherein the setting of to the storage device power saving state includes stopping the provision of power 

4. (Currently Amended) The information processing apparatus according to claim 2, wherein the first controller, the second controller, and the storage device all are set to a state corresponding to the third state in which the provision of power 

5. (Currently Amended) The information processing apparatus according to claim 16, wherein the power state of the information processing apparatus wherein first controller power saving state second controller power saving state storage device power saving state 
wherein, when the first controller is to be restored from the first controller power saving state corresponding to one of the first state, the second state, and the third state, the programs further cause the at least one first processor of the first controller to not execute the preprocessing in accordance with the status of the first control signal not indicating the provision of power to the storage device and the status of the second control 4signal indicating indicating the provision of power to the storage device and the status of the second control signal not indicating 

6. (Currently Amended) The information processing apparatus according to claim 16, wherein the power state of the information processing apparatus 
wherein first controller power saving state second controller power saving statestorage device power saving state 
wherein, when the first controller is to be restored from the first controller power saving state corresponding to the third state, the programs further cause the at least one first processor of the first controller to execute the preprocessing if the storage device is performing rebuild processing even if the status of the first control signal indicates the provision of 

7. (Currently Amended) The information processing apparatus according to claim 2, wherein, when the second controller is to be restored from the second controller power saving state corresponding to one of the first state and the second state, the programs further cause the at least one second processor of the second controller to execute the restoration processing of the second controller, the restoration processing of the second controller the provision of power provision of power 
  
8. (Currently Amended) The information processing apparatus according to claim 7, wherein, when the second controller is to be restored from the second controller power saving state corresponding to the third state, the programs further cause the at least one second processor of the second controller to transmit a request to the power control circuit to start the provision of power 

9. (Currently Amended) The information processing apparatus according to claim 2, wherein the programs further cause the at least one third processor of the main controller to set conditions, to the second controller, for transitioning  to the first controller power saving state,  to the second controller power saving state, and  to the storage device power saving state, and 
wherein the first controller power saving state, the second controller power saving state, and the storage device power saving state 

10. (Currently Amended) The information processing apparatus according to claim 1, wherein the programs further cause the information processing apparatus to determine that the at least one processor of the second controller is performing power control of the storage device : a monitoring signal that indicates a state of providing power , and a request at least one second processor of the second controller requests power control to the power control circuit.  

11. (Currently Amended) The information processing apparatus according to claim 1, wherein the preprocessing includes at least a step of releasing a password lock 

12. (Currently Amended) A method of controlling an information processing apparatus that includes (i) a first controller that includes an interface in compliance with a SATA (Serial Advance Technology Attachment) standard, the first controller having at least one first processor and at least one first memory, the at least one first processor being configured to deploy a program stored in the at least one first memory for implementing the method, (ii) a second controller that is provided between the first controller and a storage device and includes an interface in compliance with the SATA standard, the second controller having at least one second processor and at least one second memory, the at least one second processor being configured to deploy a program stored in the at least one second memory for implementing the method, (iii) a main controller having at least one third processor and at least one third memory, the at least one third processor being configured to deploy a program stored in the at least one third memory for implementing the method, and (iv) a power control circuit that is controlled by the second controller and controls a provision of power 
setting to a first controller power saving state, a second controller power saving state, and a storage device power saving state, respectively, in association with a power state of the information processing apparatus 
first controller power saving state in accordance with the setting and in response to a transition request from the main controller; 
7transitioning the second controller to the second controller power saving state in accordance with the setting and in response to the first controller power saving state to which the first controller has transitioned; 
starting, for the first controller, a restoration processing from the first controller power saving state in response to an interrupt from the main controller; 
starting a restoration processing of the second controller in accordance with an interrupt from the first controller;
obtaining, for the first controller, information regarding power control of the storage device from the second controller; and 
determining, for the first controller, based on the information regarding the power control of the storage device, whether or not to execute preprocessing that is accompanied by access to the storage device.  

13. (Cancelled)  

14. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a processor to execute a method of controlling an information processing apparatus that includes (i) a first controller that includes an interface in compliance with a SATA (Serial Advance Technology Attachment) standard, the first controller having at least one first processor and at least one first memory, the at least one first processor being configured to deploy a program stored in the at least one first memory for implementing the method, (ii) a second controller that is provided between the first controller and a storage device and includes an interface in compliance with the SATA standard, the second controller having at least one second processor and at least one second memory, the at least one second processor being configured to deploy a program stored in the at least one second memory for implementing the 8method, (iii) a main controller having at least one third processor and at least one third memory, the at least one third processor being configured to deploy a program stored in the at least one third memory for implementing the method, and (iv) a power control circuit that is controlled by the second controller and controls a provision of power 
setting to a first controller power saving state, a second controller power saving state, and a storage device power saving state, respectively, in association with a power state of the information processing apparatus 
transitioning the first controller to the first controller power saving state in accordance with the setting and in response to a transition request from the main controller; 
transitioning the second controller to the second controller power saving state in accordance with the setting and in response to the first controller power saving state to which the first controller has transitioned; 
starting, for the first controller, a restoration processing from the first controller power saving state in response to an interrupt from the main controller; 
starting a restoration processing of the second controller in accordance with an interrupt from the first controller;
obtaining, for the first controller, information regarding power control of the storage device from the second controller; and 
9determining, for the first controller, based on the information regarding the power control of the storage device, whether or not to execute preprocessing that is accompanied by access to the storage device.  

15. (Currently Amended) The information processing apparatus according to claim 1, wherein the information regarding the power control of the storage device includes a status of a first control signal and a status of a second control signal, the first control signal for controlling a provision of power the second control signal for controlling whether or not to monitor the first control signal.
  
16. (Currently Amended) The information processing apparatus according to claim 15, wherein the programs further cause the at least one first processor of the first controller to determine to execute the preprocessing in accordance with the status of the first control signal indicating the provision of power indicating monitoring of the first control signal.  

17. (Currently Amended) The information processing apparatus according to claim 1, wherein the programs further cause the at least one second processor of the second controller to start the restoration processing of the second controller from the second controller power saving state in accordance with the interrupt from the first controller.

	Pursuant to MPEP 606.01, the title has been changed by the examiner to: 
	APPARATUS, METHOD, AND STORAGE MEDIUM FOR CONTROLLING A POWER SAVING STATE IN A SATA STORAGE SYSTEM.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

[para. 0017].
Hagiwara et al., U.S. Patent Application Publication No. 2013/0185789, discloses a system that selectively employs password protection for a storage device upon resuming from a power saving mode [Fig. 4].
Tran et al., U.S. Patent Application Publication No. 2006/0156035, discloses a storage system with a plurality of controllers that enables a restoration processing from a power saving mode without requiring manual entry of a password to access the storage device [Fig. 2].
The prior art of record does not teach or suggest, alone or combination, an information processing apparatus comprising:
a first controller that includes an interface in compliance with a SATA (Serial Advance Technology Attachment) standard, wherein the first controller includes at least one first processor and at least one first memory;	
a second controller provided between the first controller and a storage device and including an interface in compliance with the SATA standard, wherein the second controller includes at least one second processor and at least one second memory; 
a main controller that includes at least one third processor and at least one third memory; and 
a power control circuit that is controlled by the second controller and controls a provision of power to the storage device, 
wherein the at least one first processor, the at least one second processor, and the at least one third processor are configured to deploy programs stored in the least one first memory, the at least one second memory, and the at least one third memory, respectively, the programs causing the information processing apparatus to: 

transition the first controller to the first controller power saving state in accordance with the setting of the first controller and in response to a transition request from the main controller, 
transition the second controller to the second controller power saving state in accordance with the setting of the second controller and in response to the first controller power saving state to which the first controller has transitioned, and 
start a restoration processing of the first controller from the first controller power saving state in response to an interrupt from the main controller, start a restoration processing of the second controller in accordance with an interrupt from the first controller, obtain information regarding power control of the storage device from the second controller, and determine, based on the information regarding the power control of the storage device, whether or not to execute preprocessing that is accompanied by access to the storage device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 

ji.bae@uspto.gov